Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 26, 2021

                                      No. 04-21-00043-CV

   RCI ENTERTAINMENT (SAN ANTONIO), INC, D/B/A XTC CABARET. (“XTC”),
                             Appellant

                                                v.

  THE CITY OF SAN ANTONIO, Mayor Ron Nirenberg, and Michael E. Shannon, in their
                           Official Capacities,
                               Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-23536
                         Honorable Norma Gonzales, Judge Presiding

                                         ORDER

        Appellees’ brief was originally due July 26, 2021; however, the court granted an
extension of time until August 25, 2021. Appellees have filed an unopposed motion asking for a
further thirty-day extension of time to file the brief.

        We grant the motion and order appellees’ brief due September 24, 2021. Counsel is
advised that no further extensions of time will be granted absent a motion, filed before the brief
is due, that (1) demonstrates extraordinary circumstances justifying further delay, (2) advises the
court of the efforts counsel has expended in preparing the brief, and (3) provides the court
reasonable assurance that the brief will be completed and filed by the requested extended
deadline. The court does not generally consider a heavy work schedule to be an extraordinary
circumstance.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2021.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court